DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Terry Sanks on 02 February 2022.
The application has been amended as follows: 
Claims 16-20 are canceled.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10 December 2021 has been entered.
Claims 1-3, 5-8, and 10-22 remain pending in the application, wherein claims 1-3, 5-8, 10-15, and 17-20 have been amended, claims 21-22 are new, claims 4 and 9 have been canceled by the applicant, and claims 16-20 have been canceled by Examiner’s Amendment as outlined above.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected with traverse in the reply filed on 02 July 2021. 
Claims 1-3, 5-8, 10-15 and 21-22 are directed to an allowable product. Claims 16-20, directed to the invention(s) of a method of manufacture require all the limitations of an allowable product claim, and have NOT been rejoined because the method recited in independent claim 16 does not include all the limitations of allowable independent product claim 1 and recites steps that result in the limitations from dependent claims 2 and 3, wherein these limitations from claims 2 and 3 are not required by claim 1.  Therefore, the method of manufacture does not necessarily result in the allowed product of independent claim 1.  During a telephone conversation with Terry Sanks on 02 February 2022, Applicant agreed to cancel the non-elected claims.  Accordingly, claims 16-20 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5-8, 10-15 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is the teachings of Leyens of an environmental and thermal protection system having a nitride superlattice as a bond coat.  However, Leyens does not teach where the bond layer includes TiAlNb or TiAlNbN.  The teachings of Lewis were cited for having a superlattice structure where the first and second layers are of different materials.  However, these materials do not include Nb (i.e. neither the first layer nor the second layer is TiAlNb or TiAlNbN).  The teachings of Hasz and of Padture pertain to the claimed sealant layer and use of thermal barrier coatings for hypersonic and rocket engines and components, respectively, and do not teach a bond coat containing TiAlNb or TiAlNbN.  The teachings of Muenz, cited as pertinent prior art not relied 
Pertaining specifically to TiAlNb or TiAlNbN, the prior art of Corderman et al. (US PGPub No. 2005/0079370) teaches nano-multilayered coating systems may include TiN-TiAlN, TiN-NbN, etc. or a plurality of metal nitrides, etc., where the metal may include Ti, Nb, Al, etc. or a mixture thereof (paragraph 0012).  However, Corderman teaches where the nitride-based nano-multilayered coating systems are unsuitable for use at temperatures above about 600°C (paragraph 0012), which teaches away from the claimed thermal barrier coating on a hypersonic missile fin (as recited in instant claim 15), where temperatures can exceed 2000°C (Padture, p. 808, left column).  Melnik et al. (US PGPub. No. 2019/0284686) teaches a protective coating for an aerospace component (paragraph 0008).  The protective coating can be a laminate film stack containing about 1-100% chromium oxide (paragraph 0066) that may include a source for aluminum, titanium, niobium, etc. (paragraph 0071).  However, Melnik does not teach where this protective coating is a bond layer and does not include, or provide motivation to include, an additional insulating layer and a sealant layer of hBN.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendments to the drawings and written specification have overcome each and every objection to the drawings previously set forth in the Non-Final Office Action mailed 15 September 2021.  The objection to the drawings has been withdrawn.
Applicant’s arguments, see p. 8-9, filed 10 December 2021, with respect to the rejection of claims 1, 2, and 11-13 as anticipated by Leyens have been fully considered and are persuasive in view of the amendments to instant claim 1.  The rejection of claims 1, 2, and 11-13 under 35 U.S.C. 102(a)(1) has been withdrawn. 
Applicant’s arguments, see p. 9-11, filed 10 December 2021, with respect to the obviousness-type rejections have been fully considered and are persuasive in view of the amendments to instant claim 1.  Applicant’s arguments regarding the combination of references and allegation of hindsight is noted but is considered moot in view of the claims being in condition for allowance based on the reasons outlined above in the examiner’s statement of reasons for allowance.  The rejection of claims 3, 5-8, 10, and 14-15 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784